Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD COMPLAINT:
Karen Mayhak,
Related to LCD L26003
(A46082)

Docket No. C-11-723
Decision No. CR2452

Date: October 14, 2011

DECISION DISMISSING CASE

By Order of September 12, 2011, the aggrieved party was notified that the complaint in
this matter did not appear to be acceptable as that term is defined in the regulations, and
was directed to submit an amended complaint not later than October 3, 2011. The
aggrieved party has failed to do so, and thus this complaint remains unacceptable within
the terms of 42 C.F.R. ยง 426.410(b). Accordingly, it is dismissed pursuant to the
authority set out in 42 C.F.R. ยง 426.410(c)(2).

IT IS SO ORDERED.

/s/

Richard J. Smith
Administrative Law Judge
